En Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Es una teoría que puede ser aceptada incondicionalmente en este caso la de que un conductor marítimo posee, para responder del importe del flete, un gravamen sobre los efec-tos del cargador, vigente basta la misma entrega de los efectos. En este caso, sin embargo, el consignatario fue a la oficina del agente del conductor y le entregó el conoci-miento marcado “pagadero por anticipado,” práctica que general aunque no universalmente, significa que el flete ha sido pagado. El dicho agente también avisó al consignata-rio que podía recoger los efectos. En vista de la prueba y de las conclusiones de la corte, no tenemos duda de que era la intención de las partes, por sus actos, hacer entrega de los efectos, desapareciendo de ese modo el gravamen. La única duda que tenemos sobre la materia surge de la estipulación convenida durante el curso del pleito. En ella se expresaba que el demandado comenzó a entregar los efectos y luego retuvo una parte de los mismos. El demandante en la esti-pulación casi renunció a sus derechos ante la corte, pero en conjunto somos de opinión que existió una comenzada o sim-bólica . entrega de los efectos por razón de la entrega del co-nocimiento y de otros actos y palabras del agente, especial-*243mente al decir al demandante que podía recoger sus efectos del muelle. Desde ese momento la compañía demandada per-dió su gravamen, y su tenencia posterior de los efectos, si es que alguna relación legal existía, era en concepto de guar-dador sin un gravamen. Se sostiene que, generalmente, los efectos son entregados gradualmente por carretadas, dándose un recibo aparte para cada carretada, y que sólo cuando el total de la carga es entregado es que se firma el recibo final. En otras palabras, se insiste en que la tenencia es en carác-ter de tal conductor basta que se bace la entrega final. Puede o no ser que los recibos que se dan por estos lotes separada-mente sean una constancia de la entrega de los efectos según se especifica en el conocimiento. No estamos llamados a decidir si en general el gravamen continúa basta tal entrega final, pero sí resolvemos que los actos, conducta, e inteligencia de las partes en este caso, tendían todos a verificar una en-trega al tiempo en que fue entregado el conocimiento. El becbo de que el muelle donde los efectos están depositados es un sitio público añade fuerza a nuestra conclusión; así como el de que la entrega de los efectos babía comenzado y fue meramente suspendida basta el día siguiente por razón de la fuerte lluvia; y, además, el de que la demandada sólo trató de retener los efectos después de baber recibido aviso por cable de que el flete no babía sido pagado. En ninguna época, basta donde la evidencia demuestra, requirió la com-pañía demandada el pago del flete, ni indicó a la demandante que el flete no babía sido pagado; y la prueba testifical ten-día a demostrar que es la costumbre pagar el flete en el puerto de embarque.
Después que la compañía demandada babía aceptado el conocimiento, y dicbo al demandante que recogiera sus efec-tos, estando éste recogiéndolos cuando fue interrumpido por la lluvia, dudamos si hubiera sido la compañía responsable por la pérdida posible de los ochenta sacos de avena que *244quedaban en el muelle y que fueron los- efectos que la com-pañía demandada había tratado posteriormente de retener para asegurar su supuesto gravamen.
No podemos convenir con el apelante en que no bubo prueba del pago de los cien dollars al abogado Vázquez, pero sí creemos que esos cien dollars no eran propiamente parte de los daños correspondientes a la demandante. Honorarios pagado por una consulta becba por una persona que está pri-vada de la posesión de determinados efectos, y en general por una consulta cualquiera, no forma parte de los daños causa-dos por tal injusta retención. 8 R. C. L. 60. Véanse también los artículos 1068, 1073 y 1074 del Código Civil. No se pro-baron más daños a satisfacción de la corte inferior, y la de-mandante tenía sólo derecho a daños nominales.
Ni vemos tampoco la temeridad por parte de la deman-dada. Aunque no convenimos con el apelante en que fuera de la incumbencia de la apelada el efectuar el pago del flete, especialmente cuando tal pago no fué exigido, hubo suficiente duda de la entrega de los efectos para justificar el que la de-mandada se defendiese. Sin duda alguna el importe del flete no había sido pagado.
En cuanto se refiere al pleito en sí, la demandante pedía, según parece, tres mil dollars por daños que han quedado injustificados. Echando a un lado esta petición de tres mil dollars, es dudoso que el valor de todos los ochenta sacos de avena retenidos excediera de quinientos dollars, y no hubo indicación alguna en los autos de que el demandante habría de perder la avena. Por estas consideraciones, y de acuerdo con las decisiones de esta corte en los casos de Martínez v. Padilla, 19 D. P. R. 582, y Hernaiz, Targa & Co. v. Vivas et al., 24 D. P. R. 836, debe anularse la concesión de honorarios de abogado.
La sentencia debe ser confirmada en cuanto prohibía a la demandada intervenir cuando se recogieran los efectos, mo-*245dificándola en cnanto a los daños, concediéndolos-nominales, y revocada en cnanto a ’honorarios de abogado.

Confirmada la sentencia apelada pero modi-ficándola en cuanto a los daños que se fijan en $1 y revocada en cuanto a honorarios de ahogado.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
HI Juez Presidente Sr. Hernández y el Asociado Sr. Al-drey no intervinieron.